Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 12/7/21.  Applicant’s arguments have been considered but are not entirely persuasive.  Claims 1-5 and 8-22 are pending.  This Action is FINAL, as necessitated by amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/21 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 16/698,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both require an electrode comprising an electrode active material wherein a ceramic material is coated on at least a portion of the electrode active material.  In addition, both methods require forming a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
materials [0026].  The active cathode material is at least partially coated with a continuous or discontinuous cathode coating of the metal oxide and/or metalloid oxide [0027].  The coating may have a thickness of 0.1-1000 nm [0045].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "in the form of a coating that coats at least a portion of the anode active material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited ceramic HF scavenger materials recited by claim 21 do not further limit the ceramic HF scavenger materials recited by claim 1, from which claim 21 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al., US 2018/0254531 A1 in view of Huang, US 2014/0272526 A1.
Xiao teaches a secondary lithium ion battery including lithium ion-exchanged zeolite particles or "lithiated zeolite particles" positioned along at least a portion of a lithium ion transport path through the electrochemical cell. The lithiated zeolite particles 
[0015] The lithiated zeolite particles may be distributed throughout the negative electrode, the positive electrode, or both the negative and positive electrodes. 
[0016] The lithiated zeolite particles may be coated on the anterior surface of the negative electrode, on the anterior surface of the positive electrode, or on both the anterior surfaces of the negative and positive electrodes.
[0019] The lithiated zeolite particles may comprise particles of a dehydrated zeolite material exhibiting an Si:Al ratio in the range of 1:1 to 2:1 and having a framework type selected from the group consisting of: ABW, AFG, ANA, BIK, CAN, EDI, FAU, FRA, GIS, GME, JBW, LAU, LEV, LIO, LOS, LTA, LTN, NAT, PAR, PHI, ROG, SOD, WEN, THO, and TSC. 
[0020] The lithiated zeolite particles may comprise particles of a dehydrated zeolite material exhibiting an Si:Al ratio in the range of 2:1 to 5:1 and having a framework type selected from the group consisting of: BHP, BOG, BRE, CAS, CHA, 
[0021] The lithiated zeolite particles may comprise particles of a dehydrated zeolite material exhibiting an Si:Al ratio of greater than 5:1 and having a framework type selected from the group consisting of: ASV, BEA, CFI, CON, DDR, DOH, DON, ESV, EUO, FER, GON, IFR, ISV, ITE, LEV, MEL, MEP, MFI, MFS, MSO, MTF, MTN, MTT, MTW, MWW, NON, NES, RSN, RTE, RTH, RUT, SFE, SFF, SGT, SOD, STF, STT, TER, TON, VET, VNI, and VSV.
[0034] Particles of a lithiated zeolite material may be incorporated into one or more components of an electrochemical cell of a lithium ion battery to prevent or mitigate degradation of various battery components during battery operation and to improve the life and cycle performance of the battery. As used herein, the term "lithiated zeolite" means a zeolite that has been ion-exchanged with lithium ions such that a plurality of lithium ions are present within the zeolite as free ions and/or as extra-framework ions.
[0039] The positive electrode 14 may comprise any material that can undergo the reversible insertion or intercalation of lithium ions. In one form, the positive electrode 14 comprises a lithium-based intercalation host material having a higher electrochemical potential than the intercalation host material of the negative electrode 12. The intercalation host material of the positive electrode 14 suitably may comprise a layered oxide represented by the formula LiMeO.sub.2, an olivine-type oxide represented by the formula LiMePO.sub.4, or a spinel-type oxide represented by the formula LiMe.sub.2O.sub.4, where Me is a transition metal. Some examples of suitable 
[0057] The coating layers have thicknesses of less than 5 m.
[0065] The lithiated zeolite particles incorporated in the various components of the electrochemical cells 10, 110, 210, 310, 410 illustrated in FIGS. 1-5 may comprise or consist essentially of particles of one or more dehydrated natural or synthetic zeolite materials. Zeolites are microporous crystalline aluminosilicate materials comprising a three-dimensional framework of AlO.sub.2 and SiO.sub.2 tetrahedral units and extra-framework cations. Each AlO.sub.2 unit introduces one negative charge to the framework, which is offset by the extra-framework cations. The extra-framework cations may be organic or inorganic in nature. The presently disclosed lithiated zeolite particles may comprise a three-dimensional framework of AlO.sub.2 and SiO.sub.2 tetrahedral 
The electrochemical cell may include a negative electrode current collector adjacent the negative electrode and a positive electrode current collector adjacent the positive electrode [0017].
Xiao teaches the lithiated zeolite particles may be mixed with a binder and optionally a solvent to form a slurry, which may be spread or cast onto a surface of the positive electrode and/or the negative electrode [0059].  Note the Figures of Xiao.  Xiao is silent as to the weight percentages of the lithiated zeolite particles and/or the binder in the slurry (coating).  
However, Huang teaches a ceramic layer coating made up of a plurality of ceramic particles (silica, alumina, etc) that are bound to one another with a polymer binder (PAN, PVDF).  The coating includes 1 gram of binder and 65 grams of the ceramic particles (98 wt% of the coating) [0030].  The invention as a whole would have been obvious to one having ordinary skill in the art because minimizing the binder in .
Allowable Subject Matter
Claims 11-20 are allowed.  The prior art does not teach the method of fabricating an electrode recited by claim 11 or claim 16, specifically mixing the ceramic hydrofluoric acid scavenger into a solution comprising a binder dissolved in a solvent to form a slurry having a viscosity of greater than or equal to about 5000 cps to less than or equal to about 6000 cps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/           Primary Examiner, Art Unit 1727